798 F.2d 1417
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Stephany TSANGES, Defendant-Appellant.
No. 85-3007.
United States Court of Appeals,Sixth Circuit.
July 11, 1986.

Before MARTIN and GUY, Circuit Judges, and BROWN, Senior Circuit Judge.
PER CURIAM.


1
Defendant appeals her jury conviction on 14 counts of mail fraud and one count of wire fraud arising out of her participation in a scheme to stage automobile accidents and to file false insurance claims.


2
Defendant raises two claims:  insufficiency of the evidence and prosecutorial misconduct which deprived her of a fair trial.  Defendant also raised these issues below, the first in a motion for acquittal, the second in a motion for new trial.  Judge Spiegel, District Judge for the Southern District of Ohio, thoroughly addressed these claims in his thoughtful and carefully considered memorandum opinion denying both motions.  We review sufficiency of the evidence claims by the same standard employed by the district court in a motion for acquittal.  Burks v. United States, 437 U.S. 1, 17 (1978).  After a complete review of the record and consideration of the parties' briefs, we agree with the district court's disposition of this claim and adopt its opinion denying acquittal as the opinion of the court.


3
A motion for new trial, on the other hand, is addressed to the sound discretion of the trial judge.  United States v. Terry 729 F.2d 1063, 1067 (6th Cir. 1984).  Defendant has failed to show in any manner that the district judge abused his discretion in denying her motion for new trial for alleged prosecutorial misconduct.  To the contrary, Judge Spiegel carefully considered this and other claims of error, thoroughly reviewed and discussed them, and correctly rejected each claim.


4
Accordingly, the judgment of the district court is AFFIRMED.